Syllabus by
DAY, J.
AUTOMOBILES — Courts (180 Jj)
(50 A2f) Jurisdiction is not conferred on the Municipal Court of the City of Columbus by 6308 GC, in an action for damages for injury due to the negligent operation of a motor vehicle in Franklin County, Ohio, where defendants reside outside “the city limits, by the sheriff of Franklin County leaving a summons at the residence of such defendants, all parties to such action being residents of Franklin County.
Marshall, CJ, Kinkade, Robinson, Jones, Matthias and Allen, JJ, concur.